Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 1 of 14 PageID #: 484



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELA WARE


 WONDERLAND SWITZERLAND AG,                       )
                                                  )
                         Plaintiff,               )
                                                  )
                 v.                               )   C.A. No . 18-1990-RGA
                                                  )
 EVENFLO COMPANY, INC. and                        )
 GOODBABY US HOLDINGS, INC. ,                     )
                                                  )
                         Defendants.              )


                                 STIPULATED PROTECTIVE ORDER


1.       PURPOSES AND LIMITATIONS

         Discovery in this action is likely to involve production of confidential, proprietary, or

private information warranting special protection from public disclosure and use for any purpose

other than prosecuting this litigation, so the Parties petition the Court to enter this Stipulated

Protective Order.

2.       DEFINITIONS

         2.1    Challenging Party:     a Party or Non-Party that challenges the designation of

information or items under this Order.

         2.2    "CONFIDENTIAL" Information or Items:          information or tangible things that

qualify for protection under Federal Rule of Civil Procedure 26( c).

         2.3    Counsel (without qualifier): Outside Counsel of Record and In-House Counsel as

well as their support staff.

         2.4    Designating Party: a Party or Non-Party that designates information or items that

it produces as "CONFIDENTIAL."



{0l431807;vl}
Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 2 of 14 PageID #: 485



          2.5      Disclosure or Discovery Material : all items or information, regardless of the

medium or manner in which it is generated, stored, or maintained produced in disclosures or

responses to discovery in this matter.

          2.6      Outside Counsel of Record : attorneys who are not employees of a Party to this

action but are retained to represent or advise a Party to this action and have appeared in this action

on behalf of that Party or are affiliated with a law firm which has appeared on behalf of that Party.

           2.7     Producing Party : a Party or Non-Party that produces Disclosure or Discovery

Material in this action.

           2.8     Professional Vendors: persons or entities that provide litigation support services

(e.g. , photocopying, videotaping, translating, preparing         exhibits or demonstrations, and

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.

           2.9     Protected Material : any Disclosure or Discovery Material that is designated as

"CONFIDENTIAL."

          2.10     Receiving Party : a Party that receives Disclosure or Discovery Material from a

Producing Party.

3.         SCOPE

          This Order covers Protected Material and (1 ) any information copied or extracted from

Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected Material ; and

(3) any testimony, conversations, or presentations by Parties or their Counsel that might reveal

Protected Material.        The protections conferred by this Order do not cover the following

information: (a) any information in the public domain at the time of disclosure to a Receiving Party

or that becomes part of the public domain after its disclosure to a Receiving Party as a result of

actions not involving a violation of this Order, including becoming part of the public record
{0 143 1807;vl }                              -   2-
 Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 3 of 14 PageID #: 486



through trial or otherwise; and (b) any information known to the Receiving Party before the

disclosure by the Designating Party if the Receiving Party obtained the information lawfully and

under no obligation of confidentiality to the Designating Party.

4.       DURATION

         The confidentiality obligations imposed by this Order shall remam m effect until a

Designating Party agrees otherwise in writing or a court order otherwise directs. Final disposition

shall be deemed to be the later of (1) dismissal of all claims and defenses in this action, with or

without prejudice; and (2) final judgment herein after the completion and exhaustion of all appeals,

rehearings, remands, trials, or reviews of this action, including the time limits for filing any

motions or applications for extension of time pursuant to applicable law.

5.       DESIGNATING PROTECTED MATERIAL

         5.1     Exercise of Restraint and Care in Designating Material for Protection. If it comes

to a Designating Party's attention that information it designated for protection does not qualify for

protection at all or for the level of protection initially asserted, that Designating Party shall

promptly notify all other Parties that it is withdrawing the mistaken designation.

         5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

(e.g., section 5.2(a)), or as otherwise stipulated or ordered, Disclosure or Discovery Material that

qualifies for protection under this Order must be clearly designated before the material is disclosed

or produced. Designation in conformity with this Order requires :

                 (a) For information in documentary form (e.g., paper or electronic documents, but

         excluding transcripts of depositions or other pretrial or trial proceedings), the Producing

         Party must affix the legend " CONFIDENTIAL" to each page that contains protected

         material. A Party or Non-Party that makes original documents or materials available for

         inspection need not designate them for protection until the inspecting Party has indicated
{0 1431807;vl}                              -   3-
Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 4 of 14 PageID #: 487



          which material it would like copied and produced. During the inspection and before the

          designation, all of the material made available for inspection shall be deemed

          "CONFIDENTIAL." After the inspecting Party has identified the documents it wants

          copied and produced, the Producing Party must determine which documents, or portions

          thereof, qualify for protection under this Order affix the appropriate legend to each page

          that contains Protected Material before producing the specified documents.

                  (b) For testimony given in deposition, the transcript shall be automatically treated

          as "CONFIDENTIAL" for 30 business days from the date an official transcript of the

          deposition is received . Within the 30-day period, the Designating Party must identify each

          line of all protected testimony and specify the level of protection being asserted.

                  A Party shall give the other Party notice if it reasonably expects a deposition,

          hearing or other proceeding to include Protected Material so the other Party can ensure that

          only authorized individuals who have signed the "Acknowledgment and Agreement to Be

          Bound" (Exhibit A) are present at those proceedings. Using a document as an exhibit at a

          deposition shall not affect its designation under this Order.

                  Transcripts containing Protected Material shall have an obvious legend on the title

          page that the transcript contains Protected Material, and the title page shall be followed by

          a list of all pages (including line numbers) that have been designated as Protected Material

          and the level of protection being asserted by the Designating Party. The Designating Party

          shall inform the court reporter of these requirements. Any transcript that is prepared before

          the expiration of a 14-day period for designation shall be treated during that period as if it

          had been designated "CONFIDENTIAL" in its entirety unless otherwise agreed . After the

          expiration of that period, the transcript shall be treated only as actually designated.


{0 1431807;vl }                                -4-
Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 5 of 14 PageID #: 488



                (c) For information produced in some form other than documentary and for any

         other tangible items, the Producing Party shall affix in a prominent place on the exterior of

         the container or containers in which the information or item is stored the legend

         "CONFIDENTIAL." If only a portion or portions of the information or item warrant

         protection, the Producing Party shall identify the protected portion(s) and specify the level

         of protection being asserted.

         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

designate qualified information or items does not, standing alone, waive the Designating Party ' s

right to secure protection under this Order for such material.         Upon timely correction of a

designation, the Receiving Party must make reasonable efforts to assure that the material is treated

in accordance with this Order.

6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

confidentiality. Unless a prompt challenge to a Designating Party 's confidentiality designation is

necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

significant disruption or delay, a Party does not waive its right to challenge a confidentiality

designation by electing not to mount a challenge promptly after the original designation is

disclosed.

         6.2    Meet and Confer.         The Challenging Party shall initiate the dispute resolution

process by providing written notice of each designation it is challenging and describing the basis

for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

notice must recite that the challenge to confidentiality is being made in accordance with Paragraph

6.2 of the Protective Order. The Parties shall attempt to resolve each challenge in good faith and

must begin the process by conferring directly within five business days of the date of service of
{01431807;vl}                                  -   5-
Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 6 of 14 PageID #: 489



notice.      In conferring, the Challenging Party must explain the basis for its belief that the

confidentiality designation was improper and must give the Designating Party an opportunity to

review the designated material, to reconsider the circumstances, and either change the designation

or explain the basis for the chosen designation. A Challenging Party may proceed to the next stage

of the challenge process only if it has engaged in this meet-and-confer process first or establishes

that the Designating Party is unwilling to participate in the meet-and-confer process in a timely

manner.

          6.3     Judicial Intervention.   If the Parties cannot resolve a challenge without Court

intervention, the Designating Party shall file and serve a motion to retain confidentiality within ten

business days of the initial notice of challenge or within five business days of the Parties agreeing

that the meet-and-confer process will not resolve their dispute, whichever is earlier. Each such

motion must be accompanied by a competent declaration affirming that the movant has complied

with the meet-and-confer requirements imposed in the preceding paragraph. Failure by the

Designating Party to make such a motion with the required declaration within the applicable time

period shall waive the confidentiality designation for each challenged designation. Any motion

brought pursuant to this provision must be accompanied by a competent declaration affirming that

the movant has complied with the meet-and-confer requirements imposed by the preceding

paragraph.

          The burden of persuasion in any such challenge proceeding shall be on the Designating

Party. Frivolous challenges and those made for an improper purpose may expose the Challenging

Party to sanctions. Unless the Designating Party has waived the confidentiality designation by

failing to file a motion to retain confidentiality as described above, all Parties shall continue to




{0 143 1807;vl}                               -6-
Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 7 of 14 PageID #: 490



afford the material in question the level of protection to which it is entitled under the Producing

Party's designation until the Court rules on the challenge.

7.        ACCESS TO AND USE OF PROTECTED MATERIAL

          7.1     Basic Principles.   A Receiving Party may use Protected Material disclosed or

produced by another Party or by a Non-Party in connection with this case only for prosecuting,

defending, or attempting to settle this litigation. Such Protected Material may be disclosed only

to the categories of persons and under the conditions described in this Order. When the litigation

has been terminated, a Receiving Party must comply with Section 13 below (FINAL

DISPOSITION). Protected Material must be stored and maintained by a Receiving Party at a

location and in a secure manner that ensures that access is limited to the persons authorized under

this Order.

          7.2     Disclosure of"CONFIDENTIAL" Information or Items. Unless otherwise ordered

by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

information or item designated "CONFIDENTIAL" only to:

                  (a) the Receiving Party's Outside Counsel of Record in this action, as well as

          employees of said Outside Counsel of Record;

                  (b) Experts (as defined in this Order) of the Receiving Party and their professional

          staff, to whom (1) disclosure is reasonably necessary for this litigation, and (2) who have

          signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);

                  (c) the Court and its personnel;

                  (d) court reporters and their staff, videographers and their staff, professional jury or

          trial consultants, and Professional Vendors to whom disclosure is reasonably necessary for

          this litigation and who have signed the "Acknowledgment and Agreement to Be Bound"

          (Exhibit A);
{0l431807 ;vl }                                -7-
 Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 8 of 14 PageID #: 491



                   (e) during their depositions, witnesses m the action to whom disclosure is

           reasonably necessary and who have signed the "Acknowledgment and Agreement to Be

           Bound" (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the

           Court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

           Protected Material must be separately bound by the court reporter and may not be disclosed

           to anyone except as permitted under this Order.

           (f) the author or recipient of a document containing the information or a custodian or other

person who otherwise possessed or knew the information.

8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
           OTHER LITIGATION

           If a Party is served with a subpoena or a court order issued in other litigation that compels

disclosure of any information or items designated in this action as "CONFIDENTIAL," that Party

must:

                   (a) promptly notify in writing the Designating Party . Such notification shall include

           a copy of the subpoena or court order;

                   (b) promptly notify in writing the Party who caused the subpoena or order to issue

           in the other litigation that some or all of the material covered by the subpoena or order is

           subject to this Protective Order. Such notification shall include a copy of this Order; and

                   (c) cooperate with respect to all reasonable procedures sought to be pursued by the

           Designating Party whose Protected Material may be affected.

           If the Designating Party timely seeks a protective order or a motion to quash in that other

litigation, the Party served with the subpoena or court order shall not produce any information

designated in this action as "CONFIDENTIAL" before a determination by the court from which

the subpoena or order issued, unless the Party has obtained the Designating Party ' s permission.

{0 143 1807; vl}                               - 8-
Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 9 of 14 PageID #: 492



9.        A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
          THIS LITIGATION

          (a)      The terms of this Order are applicable to information produced by a Non-Party in

this action and designated as "CONFIDENTIAL." Such information produced by Non-Parties in

connection with this litigation is protected by the remedies and relief provided by this Order.

Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

additional protections.

          (b)      if a Party is required, by a valid discovery request, to produce a Non-Party ' s

confidential information in its possession, and the Party is subject to an agreement with the Non-

Party not to produce the Non-Party's confidential information, then the Party shall:

                   1.      promptly notify in writing the Party that served the discovery request and

          the Non-Party that some or all of the information requested is subject to a confidentiality

          agreement with a Non-Party;

                   2.      promptly provide the Non-Party with a copy of the Order in this litigation,

          the relevant discovery request(s) , and a reasonably specific description of the information

          requested; and

                   3.      make the information requested available for inspection by the Non-Party.

          (c)      If the Non-Party fails to object or seek a protective order from this Court within ten

business days of receiving the notice and accompanying information, the Receiving Party may

produce the Non-Party's confidential information responsive to the discovery request. If the Non-

Party timely seeks a protective order, the Party receiving the discovery request shall not produce

any information in its possession or control subject to the confidentiality agreement with the Non-

Party before a determination by the Court. Absent a court order to the contrary, the Non-Party

shall bear the burden and expense of seeking protection in this Court of its Protected Material.

{0 l431 807;vl }                                -9-
Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 10 of 14 PageID #: 493



10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Order, the Receiving Party

must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b)

use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the

person or persons to whom unauthorized disclosures were made of all the terms of this Order, and

(d) make best efforts to have such person or persons execute the "Acknowledgment and Agreement

to Be Bound" that is attached as Exhibit A.

11.       INADVERTENT PRODUCTION                     OF   PRIVILEGED           OR     OTHERWISE
          PROTECTED MATERIAL

          Nothing in this Order shall require production of documents, information or other material

that a Party contends is protected from disclosure by attorney-client privilege, the work-product

doctrine, or other privilege, protection, or immunity. If documents, information, or other material

subject to a claim of attorney-client privilege, work product doctrine, or other privilege, protection,

or immunity is inadvertently or unintentionally disclosed, that shall in no way prejudice or

otherwise constitute a waiver of, or estoppel as to, any such privilege, protection, or immunity.

Any Party that inadvertently or unintentionally produces documents, information or other material

it reasonably believes are protected under the attorney-client privilege, work-product doctrine, or

other privilege, doctrine, or immunity may obtain the return of such documents, information or

other material by promptly notifying the recipient(s) and providing a privilege log for the

inadvertently or unintentionally produced documents, information or other material.               The

recipient(s) shall gather and return all copies of such documents, information or other material to

the Producing Party, except for any pages containing privileged or otherwise protected markings




{0 1431807;vl }                             - 10 -
Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 11 of 14 PageID #: 494



by the recipient(s), which pages shall instead be destroyed and certified as such to the Producing

Party.

          Any Party that inadvertently or unintentionally produces Protected Material without

designating it may request destruction of that Protected Material by timely notifying the Receiving

Party and providing replacement Protected Material properly designated. The Receiving Party

shall then destroy all copies of the inadvertently or unintentionally produced Protected Materials

and any documents, information or material derived from or based thereon.

12.       MISCELLANEOUS

          12.1    Other Proceedings.     By entering this order and limiting the disclosure of

information in this case, the Court does not intend to preclude another court from finding that

information may be relevant and subject to disclosure in another case. Any person or party subject

to this order who becomes subject to a motion to disclose another party's information designated

as confidential pursuant to this order shall promptly notify that party of the motion so that the party

may have an opportunity to appear and be heard on whether that information should be disclosed .

          12.2    Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the Court.

          12.3    Right to Asse1i Other Objections. By stipulating to the entry of this Protective

Order, no Party waives any right it otherwise would have to object to disclosing or producing any

information or item on any ground not addressed in this Order. Similarly, no Party waives any

right to object on any ground to use in evidence of the material covered by this Protective Order.

          12.4    Filing Protected Material. Without written permission from the Designating Party

or a court order secured after appropriate notice to all interested persons, a Party may not file in

the public record in this action any Protected Material. Protected Material may only be filed under

seal pursuant to a court order authorizing sealing the specific Protected Material.
{0 l431807;vl }                              -   11 -
Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 12 of 14 PageID #: 495



13.        FINAL DISPOSITION

           Within 60 calendar days after the final disposition of this action, as defined in paragraph

4, each Receiving Party must return all Protected Material to the Producing Party or destroy such

material, unless otherwise agreed upon by the Parties.         This shall not require the return or

destruction of Protected Material that (i) is stored on backup storage media overwritten in the

normal course of business, (ii) is in the email archive system or archived electronic files of departed

employees, or (iii) is subject to legal-hold obligations. As used in this subdivision, "all Protected

Material" includes all copies, abstracts, compilations, summaries, and any other format

reproducing or capturing the Protected Material. Whether the Protected Material is returned or

destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if

not the same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies

(by category, where appropriate) all the Protected Material returned or destroyed and (2) affirn1s

that the Receiving Party has retained no copies, abstracts, compilations, summaries or any other

format reproducing or capturing the Protected Material. Notwithstanding this provision, Outside

Counsel may retain correspondence and an archival copy of all pleadings, motion papers, trial,

deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial

exhibits, expert reports, attorney work-product, and consultant and expert work-product, even if

such materials contain Protected Material. Any such archival copies that contain or constitute

Protected Material remain subject to this Protective Order in Section 4.



IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.




{0 143 1807;v l }                            - 12 -
Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 13 of 14 PageID #: 496




 ASHBY & GEDDES                        MORRIS, NICHOLS, ARSHT & TUNNELL
                                       LLP

 Isl Andrew C. Mayo                    Isl Jeremy A. Tigan

 Steven J. Balick (#2114)              Jack B . Blumenfeld (#1014)
 Andrew C. Mayo (#5207)                Jeremy A. Tigan (#5239)
 500 Delaware Avenue, 8th Floor         1201 North Market Street
 P.O. Box 1150                         P.O. Box 1347
 Wilmington, DE 19899                  Wilmington, DE 19899
 (302) 654-1888                        (302) 658-9200
 sbalick@ashbygeddes.com               j blumenfeld@rnnat.com
 amayo@ashbygeddes.com                 jtigan@mnat.com

 Attorneys for Plaintiff               Attorneys for Defendants




PURSUANT TO STIPULATION, IT IS SO ORDERED.


DATED :         M~ ~ ');O\~
                                    ~~
                                     United States District Judge




{01431807;vl}                     - 13 -
Case 1:18-cv-01990-RGA Document 29 Filed 03/25/19 Page 14 of 14 PageID #: 497



                                             EXHIBIT A

                   ACKNOWLEDGMENTANDAGREEMENTTOBEBOUND


           I,                                           [print   or    type    full    name] ,    of

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [print or type full address) ,

declare under penalty of perjury that I have read in its entirety and understand the Stipulated

Protective Order issued by the United States District Court for the District of Delaware on

_ _ _ _ [date] in the case of Wonderland Switzerland AG v. Evenflo Company, Inc., et al. , C.A.

No . 18-1990-RGA. I agree to comply with and to be bound by all the tem1s of this Stipulated

Protective Order and I understand and acknowledge that failure to so comply could expose me to

sanctions and punishment in the nature of contempt. I solemnly promise I will not disclose any

information or item subject to this Stipulated Protective Order to any person or entity except in

strict compliance with this Order.

           I further agree to submit to the jurisdiction of the United States District Court for the

District of Delaware to enforce the terms of this Stipulated Protective Order, even if such

enforcement proceedings occur after termination of this action.

           I hereby appoint                                       [print or type full name]       of

                                                                              [print or type full

address and telephone number] as my agent for service of process in connection with this action

or any proceedings related to enforcement of this Stipulated Protective Order.

Date:
        ---------------
City and State where sworn and signed :
                                           ---------------
Printed name:
                   --------------
Signature:
                ---------------
{0143 1807;v l }                             - 14 -
